Citation Nr: 0005015	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-14 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to a compensable evaluation for low back 
strain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1968 
to October 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

In reviewing the procedural development of the appellant's 
case, the Board notes that his original claim included both 
issues listed above, and that following the RO's December 
1997 rating decision as to both issues he filed a notice of 
disagreement (NOD) regarding both issues.  After a statement 
of the case (SOC) was issued in June 1998 that addressed both 
issues, he filed a substantive appeal (SA) on a VA Form 9 in 
September 1998.  While the SA noted in Block 9 of the form 
that the appellant wanted to appeal all of the issues listed 
on the SOC, he indicated in Block 10 that he "wished to 
appeal the decision made for denial of service connection for 
Post Traumatic Stress Disorder dated May 29, 1998," 
(the SOC).  Because of the appellant's response in Block 9 of 
his SA, the Board believes that he perfected his claim for a 
compensable evaluation for his low back strain.  Therefore, 
that claim is properly before the Board for appellate 
consideration, and it is addressed in the Remand portion of 
this decision.  


FINDINGS OF FACT

1.  The appellant claims that he was exposed to rocket and 
mortar attacks while serving in Vietnam during the Vietnam 
Conflict, that he had a friend killed in a rocket attack, and 
that he was an eyewitness to an airplane crash while there, 
which killed many people and left him with memories of bodies 
hanging out of and lying around the wrecked plane.  

2.  A December 1994 statement from a VA social worker 
indicated that the appellant appeared to be experiencing 
symptoms consistent with PTSD, with the implication that the 
disorder was related to traumatic events that had occurred in 
Vietnam.  

3.  In a December 1995 statement, the VA social worker 
reported an assessment of PTSD for the appellant.  

4.  A VA psychologist reported in a May 1996 psychological 
assessment that the appellant's history indicated that he had 
suffered from PTSD and now had associated depression.  


CONCLUSION OF LAW

The appellant has submitted a well-grounded claim for service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The appellant claims that he has PTSD that is related to 
traumatic events he experienced while serving in Vietnam 
during the Vietnam Conflict.  He indicated in his May 1998 
statement (NOD) that he had been in Vietnam for a few months 
when he experienced his first rocket and mortar attack on 
April 1, 1970, which lasted for seven days.  He recounted 
finding out that a friend in another barracks, a serviceman 
he knew as "Sarge," had been killed in a rocket attack in 
June or July 1970.  He reported having to run one day when he 
saw an airplane about to crash near him, which killed 
approximately 30 people, leaving bodies hanging out of the 
plane and lying around.  He stated that he had taken pictures 
of the crash site immediately afterwards but was never 
questioned as a witness.  

His September 1998 SA included a copy of his May 1998 
statement, with an added paragraph indicating that he been 
involved with the 366th Support Group (to which his personnel 
records show he was attached from March to December 1970), 
that he had been stationed at Gunfighter Village, 
approximately one kilometer from Freedom Hill in the Marble 
Mountains, and that he had received treatment at a military 
hospital in Georgia upon his return from Vietnam.  

A December 1994 statement from a VA social worker indicated 
that the appellant appeared to be experiencing symptoms 
consistent with PTSD, which the social worker seemed to imply 
was related to traumatic events in Vietnam.  A December 1995 
statement from the VA social worker reported an assessment of 
PTSD.  In a May 1996 VA psychological assessment, a VA 
psychologist reported that the appellant's history indicated 
that he had suffered from PTSD and now had associated 
depression.   

Because the appellant's claimed exposure to rocket and mortar 
attacks and to dead bodies in the Vietnam Conflict could 
serve as traumatic events, and because he has been diagnosed 
with PTSD, ostensibly related to his participation in the 
Vietnam Conflict, the Board finds that he has satisfied the 
elements set forth in Caluza v. Brown, 7 Vet. App. 498 (1995) 
with regards to submitting a well-grounded claim for PTSD.  
38 U.S.C.A. § 5107(a).  


ORDER

The appellant has submitted a well-grounded claim for 
entitlement to service connection for PTSD.  


REMAND

In additional to claiming that he has PTSD that was caused by 
exposure to traumatic events in Vietnam, the appellant also 
argues that his service-connected low back strain with 
residual pain is more severely disabling than currently 
evaluated.  

Review of the claims file does not show that the U.S. Armed 
Services Center for the Research of Unit Records (USASCRUR)) 
has been requested to verify the stressful events reported by 
the appellant.  The Board notes that the appellant's service 
personnel records show that he was a warehouseman, that he 
did not receive any combat awards or decorations, and that he 
was stationed in Vietnam between March 1970 and December 
1970.  

The question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. 
Brown, 7 Vet. App. 70 (1994).  If the adjudicators conclude 
that the record establishes the existence of such event, then 
the case should be referred for a medical examination to 
determine (1) the sufficiency of the stressor, (2) whether 
the remaining elements required to support the diagnosis of 
PTSD have been met, and (3) whether there is a link between a 
currently diagnosed PTSD and a recognized stressor or 
stressors in service.  38 C.F.R. § 3.304(f).  The 
adjudicators should specify to the examiner precisely what 
events claimed as stressors are established by the record, 
and the medical examiner must be instructed that only those 
events may be considered in determining whether the appellant 
was exposed to a stressor for the purposes of service 
connection.  In other words, if the adjudicators determine 
that the existence of any inservice events claimed as 
stressors is not established by the record, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, if the examiner 
renders a diagnosis of PTSD that is not clearly based upon 
stressors whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  

Because there is competent medical evidence diagnosing the 
appellant with PTSD related to traumatic events in the 
Vietnam Conflict, and VA has a duty to assist the appellant 
in the development of facts pertinent to his claims under the 
provisions of 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a), 
the Board believes that additional evidence must be obtained 
in order to determine if the appellant has PTSD that can be 
linked to traumatic events to which he claims he was exposed 
during military service.  The Board also notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the Board believes the medical evidence of 
record is insufficient it may supplement the record by 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The claims file is devoid of a recent VA 
examination pertaining to the appellant's low back.  
Therefore, in order to obtain additional medical evidence and 
to insure that the appellant receives his procedural due 
process rights and fair process rights, the Board finds that 
the claims must be remanded for the following actions:  

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received psychiatric or back treatment since 
service, and, if possible, specify the 
appropriate dates of treatment.  Particular 
attention should be paid to identifying the 
medical records from the Georgia military 
hospital where the appellant claims to have 
received treatment after returning from 
Vietnam.  Then, after any necessary 
authorization is obtained from the appellant, 
the RO should obtain copies of all treatment 
records for the appellant from the health care 
providers identified and associate them with 
the claims file.  

2.  The appellant should be advised that he may 
submit affidavits from others who have 
knowledge of the alleged stressful events to 
which he claims he was exposed in Vietnam.  

3.  After receipt of the information requested 
above, the RO should forward it to the U.S. 
Armed Services Center for the Research of Unit 
Records (USASCRUR), 7798 Cissna Road, Suite 
101, Springfield, Virginia, 22150, along with 
copies of the appellant's service personnel 
records (already of record in the claims file) 
for verification of the incidents which the 
appellant has reported as stressors.  Any 
information obtained is to be associated with 
the claims file, and any additional development 
suggested by the USASCRUR should be undertaken 
by the RO.  

4.  Following the above, the RO must make a 
specific determination, based upon the complete 
record, with respect to whether the appellant 
was exposed to the specific events claimed as 
stressors in service.  The RO must specifically 
render a finding as to whether the appellant ". 
. . engaged in combat with the enemy.".  

5.  If, and only if, the RO determines that the 
record establishes the existence of the events 
claimed as stressors, then it should arrange 
for the appellant to be examined by a 
psychiatrist who has not previously examined 
him to determine the correct diagnosis of his 
psychiatric disorder.  The RO must specify for 
the examiner the stressor or stressors that it 
has determined are established by the record, 
and he must be asked that only those events may 
be considered for the purpose of determining 
whether the appellant was exposed to a stressor 
in service.  If a diagnosis of PTSD is 
appropriate, the examiner should specify which, 
if any, stressors found to be established by 
the RO was sufficient to produce PTSD.  The 
report of the examination should include a 
complete rationale for all opinions expressed.  
The diagnosis should be in accordance with DSM-
IV.  The entire claims folder and a copy of 
this Remand should be made available to and 
reviewed by the examiner. 

6.  The RO should schedule the appellant for a 
VA orthopedic examination to determine the 
severity of his low back disorder.  All 
indicated studies, including range of motion 
studies, should be performed, if not 
contraindicated.  The claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should be requested to 
identify whether there is any functional 
impairment resulting for the appellant's low 
back disorder and, if so, the degree of such 
impairment.  The examiner should provide 
complete rationale for all conclusions reached. 

7.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

8.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2.  Ardison v. Brown, 6 Vet. App. 
405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and his representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claims.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



